Citation Nr: 1234411	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  07-30 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1971 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the RO in Chicago, Illinois, which, in pertinent part, denied service connection for PTSD.  As discussed in the Board's January 2010 remand, the Veteran's claim for service connection for PTSD encompasses any acquired psychiatric disorder, and therefore has been recharacterized to reflect this broader scope.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran testified at a September 2009 Travel Board hearing before the undersigned at the Chicago RO.  A transcript of the hearing has been associated with the claims file.

After remanding this claim for further development in January 2010, the Board denied this claim in a January 2011 decision.

The Veteran appealed the Board's January 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Order, the Court endorsed a November 2011 joint motion for remand, vacated the January 2011 Board decision denying the claim, and remanded the matter for compliance with the instructions in the joint motion. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service connection claim for an acquired psychiatric disorder, to include depression and PTSD, must be remanded for further development in accordance with the joint motion for remand. 

Specifically, the parties to the joint motion agreed that the Board "did not adequately explain its reliance" on the examiner's finding in the March 2010 VA examination report that the Veteran's pre-existing bipolar disorder and depression were not aggravated by active military service.  In this regard, the parties observed that "the examiner presumed, without explaining, that [the Veteran's] current psychiatric disorder is of the same severity as his pre-existing psychiatric disorder."  

In the examination report, the examiner had stated that "[t]he Veteran's bipolar disorder [and] depression is related to his early developmental years.  It was not worsened by the military and is not etiologically related to his military service."  While the examiner adequately explained her rationale for finding that the Veteran did not currently have PTSD, she did not explain the basis for her conclusion that the Veteran's pre-existing bipolar disorder and depression were not aggravated by active service, to include as a result of an in-service motor vehicle accident.  

Accordingly, on remand, a new VA opinion should be obtained, preferably from the psychiatrist who examined the Veteran in March 2010.  However, if that examiner is not available, the opinion may be obtained from a different examiner.  In the opinion, the examiner should state whether it is clear and unmistakable (i.e. obvious or manifest) that the Veteran's depression and/or bipolar disorder pre-existed active service.  Further, the examiner should state whether it is clear and unmistakable that the Veteran's psychiatric disorders were not aggravated by active service beyond their natural progression.  In this regard, the examiner should discuss the Veteran's psychiatric symptoms as they manifested before, during, and after service, whether his current psychiatric disorder is of the same severity as his pre-existing psychiatric disorder, and whether any worsening of his psychiatric disorder is related to service.  Further, the examiner should address the findings in the May and June 2010 VA treatment records, as well as the findings in the August 2012 private examination report, that the Veteran currently has PTSD as a result of the motor vehicle accident during active service.  These findings should be reconciled with the March 2006, July 2007, and March 2010 VA examination reports in which examiners found that the Veteran does not have PTSD.  


Accordingly, the case is REMANDED for the following actions:

1. The case should be referred to the March 2010 VA psychiatrist for a supplemental opinion.  If that examiner is not readily available, a VA opinion may be obtained by another medical professional with an appropriate background or expertise in psychiatric disorders.  The Veteran should not be scheduled for an examination unless deemed necessary by the VA medical professional rendering an opinion on this claim.  The entire claims file and a copy of this REMAND must be made available to the examiner.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examiner should also review the Board's discussion in the body of this remand for a helpful overview. 

After reviewing the claims file and the Board's discussion above, the examiner should render an opinion on the following issues, supported by a thorough explanation: 

* Whether the clear and unmistakable (i.e. obvious or manifest) evidence shows the Veteran's depression, bipolar disorder, and/or any other psychiatric disorder pre-existed active service. 
* Whether the clear and unmistakable (i.e. obvious or manifest) evidence shows that any pre-existing psychiatric disorder was not aggravated during service beyond its natural progression.  In this regard, the examiner should discuss the Veteran's psychiatric symptoms as they manifested during service, whether the Veteran's current psychiatric disorder is of the same severity as it was prior to service, and whether any worsening after service is related to service, to include an in-service motor vehicle accident. 
* The examiner should also address the findings in the May and June 2010 VA treatment records, as well as the findings in the August 2012 private examination report, that the Veteran currently has PTSD as a result of a motor vehicle accident during active service.  These findings should be reconciled with the March 2006, July 2007, and March 2010 VA examination reports, in which examiners found that the Veteran does not have PTSD. 

The examiner must use the standard "clear and unmistakable" (i.e. obvious or manifest) in rendering opinions on this claim.  It is also imperative that the examiner specifically discuss the Veteran's psychiatric symptoms before, during and after service and show how they support the examiner's findings. 

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



